Citation Nr: 0611876	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-05 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION


The veteran had active service from April 1972 to February 
1975 and from September 1976 to November 1993.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).

In the June 2005 remand of this appeal, the Board of 
Veterans' Affairs referred the veteran's claim for total 
disability rating based on individual unemployability (TDIU) 
to the RO.  The veteran raised the matter in his February 
2001 notice of disagreement, and his representative 
reiterated it in a March 2004 statement.  No action has 
transpired in response since.  This issue is again referred 
for appropriate development.  


FINDING OF FACT

The veteran's predominant diastolic blood pressure is not and 
does not nearly approximate 110, and his predominant systolic 
pressure is not and does not nearly approximate 200.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 10 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Hypertensive vascular disease is rated based on measured 
blood pressure, with the several levels of rating authorized 
according the severity and rating of hypertension based on 
the predominant diastolic pressure, or isolated systolic 
hypertension based on the predominant systolic pressure.  The 
veteran's hypertension is now rated 10 percent, which is the 
authorized rating when the diastolic pressure is 
predominantly 100 or more or the systolic pressure is 
predominantly 160 or more, or if either is predominantly less 
than those levels, they are controlled by continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 
percent rating is not authorized unless the predominant 
diastolic pressure is 110 or more, or systolic pressure is 
predominantly 200 or more.  The veteran's claim must fail, 
because he does not demonstrate either criterion of a 10 
percent rating, or nearly approximate either criterion.  See 
38 C.F.R. § 4.7 (2005).

The veteran asserted in his May 2000 claim for increased 
rating of his service-connected hypertension that he was 
under treatment for uncontrolled hypertension and chest pain.  
He is not service connected for any other cardiac or 
cardiovascular disease, and chest pain is not a criterion for 
rating hypertension.

The last blood pressure measurements of record prior to the 
instant claim were 140/98 sitting, 130/90 recumbent, and 
150/100 standing.  There is a hiatus in the medical record of 
the veteran's blood pressure from October 1994 to January 
1999, when Dr. Michel, a private cardiologist, recorded a 
reading of 190/110 as the maximum pressure obtained during a 
cardiac exercise stress test.  That measurement is not 
probative of the veteran's predominant blood pressure, and 
therefore is not relevant to the claim.

Review of the veteran's numerous resting blood pressure 
readings in VA outpatient and compensation examination 
reports and in private medical records from November 1999 to 
September 2005 show the diastolic pressure ranged from a low 
of 80 in February 2001 to a high of 104 in April 2000.  The 
systolic pressure during the same period ranged from 130 to 
167.  The private and VA medical evidence reveals he controls 
his blood pressure with multiple medications.  The medical 
evidence further reveals that he controls his blood pressure 
more or less well, depending on his compliance with his 
prescribed medical regimen, as the veteran commented to a VA 
outpatient physician in December 2003.

The November 2004 VA examiner obtained an electrocardiogram, 
which was abnormal.  The ECG report does not show a blood 
pressure measurement, as the private ECG report of November 
1999 also does not.  The ECG data is irrelevant to rating the 
veteran's hypertension.  A November 2004 chest x ray showed 
the heart normal in size and location.  It is uninformative 
about the veteran's blood pressure.

There is no evidence that when least controlled the veteran's 
blood pressure reaches, or nearly approximates either the 
diastolic or the systolic pressures that must predominate to 
warrant a rating greater than 10 percent.  38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (2005).

The veteran has reported that medication prescribed for 
hypertension makes him sleepy and impairs his daily 
functioning.  While his daily functioning is an element of 
disability rating generally, see 38 C.F.R. §§ 4.2, 4.10 
(2005), the side effects of hypertension medication are not 
among the rating criteria for hypertension.  The evidence of 
record does not show that hypertension markedly interferes 
with employment or requires frequent hospitalization, 
therefore there is no basis to consider extraschedular rating 
of the veteran's hypertension.

II.  Duty to Notify and to Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim predated enactment of the current law and 
regulation governing notice and assistance to VA claimants.  
VA sent the veteran two letters that gave him adequate 
notice.  In October 2001, June 2003, June 2004, and July 
2005, VA mailed the veteran letters notifying him of the 
evidence necessary to establish entitlement to an increased 
rating.  The letters also notified the veteran of what he was 
expected to provide and what VA would obtain on his behalf.  
The letters either notified the veteran of his ultimate 
responsibility to submit any nonfederal evidence he wished 
considered or, in June 2004 and July 2005, specifically to 
submit evidence in his possession.  The letters of June 2004 
and July 2005 specifically requested that he authorize VA to 
obtain private medical records of examination or treatment 
for hypertension.  The letters did not notify the veteran of 
the effective date aspect of his increased rating claim.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917  & 02-1506 (U.S. 
Vet. App. March 3, 2006).  In light of this denial, that 
failure was not prejudicial, because the matter of effective 
date of any increase in rating of hypertension is moot.  VA 
readjudicated the entire case in October 2005, thereby curing 
any prejudice arising from notice that post-dates the 
adjudication of the veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  Here, the claims file contains 
the veteran's statements and testimony, non-VA and VA medical 
records, and VA examination reports.  The Board remanded the 
case in June 2004 in part to obtain the veteran's 
authorization to obtain private medical records that his 
statements to VA outpatient clinicians reveal treat him.  He 
did not respond.  He did not respond to the July 2005 VA 
letter.  Both letters enclosed VA forms to expedite his 
authorization.  The veteran's failure to cooperate with VA 
efforts to assist him, 38 C.F.R. § 3.159(c)(i), (ii) (2005), 
discharged VA's duty to assist him to obtain additional 
private medical records.  There has been no failure to obtain 
evidence of which VA had notice and authorization to obtain.  
VA has examined the veteran twice in conjunction with his 
increased rating claim.  VA has discharged its duty to assist 
the veteran to obtain evidence to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

An increased rating for hypertension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


